Case 2:92-cr-81058-MFL ECF No. 968-11, PageID.2350 Filed 01/27/21 Page 1 of 2




United States District Judge
Federal Building and U.S Courthouse
600 Church st. room 125
Flint Mi. 48502

Dear Judge Leitman

Hello my name is Clementine Smith. I'm Ronald Hunter's auntie and I
recently learned that he is seeking compassionate release from you and
wanted to write a letter to you so that you know he has ample family
support. My nephew is not the same person he was more than 20 years
ago. He has used his time in custody wisely. He learned to read, got a
GED, and is a mentor. He is a better person. If Ronald is released, he
can count on his family for love, support, and guidance.

Thank you for your time and consideration

Sincerely

Clementine Smith
1/27/2021   Case 2:92-cr-81058-MFL ECF No. 968-11,Gmail
                                                   PageID.2351
                                                        - (no subject) Filed 01/27/21 Page 2 of 2


                                                                                          Laura Mazor <laura.mazor@gmail.com>



  (no subject)
  1 message

  Tanisha Simmons <XXXXXXXXXX>                                                                         Wed, Jan 27, 2021 at 7:35 PM
  To: "Laura.mazor@gmail.com" <Laura.mazor@gmail.com>

    United States District Judge
    Federal Building and U.S Courthouse
    600 Church st. room 125
    Flint Mi. 48502

    Dear Judge Leitman
    Hello my name is Tanisha Simmons,
    I'm Ronald Hunter's cousin and I recently learned that he is seeking release from you and I wanted
    to write a letter to you so that you know he has alot of family support. Ronald Hunter is not the
    same man he once was. He has spent the last 23 year reflecting on his wrongs and becoming a
    better person. If Ronald is released he will have family members who love him very much and will
    support him to the fullest. We all will welcome him home with open arms and do everything we can
    to support him.

    Thank you,
    Sincerely
    Tanisha Simmons




https://mail.google.com/mail/u/0?ik=6bf32bbe75&view=pt&search=all&permthid=thread-f%3A1690088662926729851&simpl=msg-f%3A16900886629…   1/1
